Title: 1774. Thursday. Septr. 22.
From: Adams, John
To: 


       Dined with Mr. Chew, Chief Justice of the Province, with all the Gentlemen from Virginia, Dr. Shippen, Mr. Tilghman and many others. We were shewn into a grand Entry and Stair Case, and into an elegant and most magnificent Chamber, untill Dinner. About four O Clock We were called down to Dinner. The Furniture was all rich. —Turttle, and every other Thing—Flummery, Jellies, Sweetmeats of 20 sorts, Trifles, Whip’d Syllabubbs, floating Islands, fools—&c., and then a Desert of Fruits, Raisins, Almonds, Pears, Peaches—Wines most excellent and admirable. I drank Madeira at a great Rate and found no Inconvenience in it.
       In the Evening General Lee and Coll. Lee, and Coll. Dyer and Mr. Deane, and half a Score friends from Boston came to our Lodgings. Coll. Lee staid till 12 O Clock and was very social and agreable.
      